Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 14-27 in the reply filed on 12/11/20 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “continuous wear resistant liner”, “one or more monitoring element”, “casing” and “settable adhesive material” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the wear resistant minerals processing body" in line 1-2.  
Claim 25 recites the limitation "the lead-outs" in lines 1-2.
Claim 26 recites the limitation "the interface" in line 2.
There is insufficient antecedent basis for this limitation in the claim.
Claim 24 depends on claim 15; and hence is also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hakola (US 20080290008).
As regarding claim 14, Hakola discloses the claimed invention for a method of forming a wear indicating minerals processing body (fig. 9) including the steps of: providing a substantially continuous wear resistant liner (100); locating one or more monitoring elements (140) on an outer surface of the liner; locating a casing (92) over the wear resistant liner with a space (space fills with rigid metallic substrate 102 and cables 140) therebetween; providing a lead out (140 near 184 of fig. 9) from each monitoring element to an interface external of the casing. 
settable adhesive material; and allowing the settable adhesive material to set.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide filling the space with a settable adhesive material; and allowing the settable adhesive material to set in order to enhance cyclonic separator performance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  Where patentability is said to be based upon particular chosen material or upon another variable recited in the claim, the applicant must show that the chosen material are critical and unexpected results.
As regarding claim 15, Hakola as modified discloses all of limitation as set forth above.  Hakola as modified discloses the claimed invention for wherein the wear resistant minerals processing body is selected from a cyclone separator body assembly (title) and a cyclone separator lower cone and spigot assembly.

As regarding claim 16, Hakola as modified discloses all of limitation as set forth above.  Hakola as modified discloses the claimed invention for wherein the wear resistant liner is formed of wear resistant elements ([0054]).
As regarding claim 17, Hakola as modified discloses all of limitation as set forth above.  Hakola as modified discloses the claimed invention except for wherein the wear resistant elements comprise isostatically pressed sintered alumina.  It would have been obvious to one having ordinary skill in art before the effective filing date of the invention was made to provide wherein the wear resistant elements comprise isostatically pressed sintered alumina in order to enhance cyclonic separator performance, since it was known in the art as showed in King et al (US 3895150; col 2 ln 29-38).
As regarding claim 18, Hakola as modified discloses all of limitation as set forth above.  Hakola as modified discloses the claimed invention for wherein the wear resistant elements comprise specifically shaped elements adapted to form in assembly a frusto-conical (fig. 9) wear surface.
As regarding claim 19, Hakola as modified discloses all of limitation as set forth above.  Hakola as modified discloses the claimed invention except for wherein the monitoring elements include one or more transducers connected to an interface external of the body member.  It would have been obvious to one having ordinary skill in art before the effective filing date of the invention was made to provide wherein the monitoring elements include one or more transducers connected to an interface external of the body member in order to enhance cyclonic separator performance, since it was known in the art as shown in Hall et al ([0007] and [0052]).
As regarding claim 20, Hakola as modified discloses all of limitation as set forth above.  Hakola as modified discloses the claimed invention except for wherein the monitoring elements comprise one or more conductors each forming a continuity testing circuit element.  It would have been obvious to one having ordinary skill in art before the effective filing date of the invention was made to provide wherein the monitoring elements comprise one or more conductors each forming a continuity testing circuit element in order to enhance cyclonic separator performance, since it was known in the art as shown in Heumann et al (US 6686752; 36 and col 4 ln 17-21).

As regarding claim 22, Hakola as modified discloses all of limitation as set forth above.  Hakola as modified discloses the claimed invention for wherein the conductor or conductors are arranged in a pattern selected from generally zigzag, sinusoidal or circumferentially spiral pattern (Heumann – claim 5).
As regarding claim 23, Hakola as modified discloses all of limitation as set forth above.  Hakola as modified discloses the claimed invention for wherein the monitoring elements comprise one or more conductors each forming a continuity tester each arranged in a zigzag or sinusoidal pattern having spacing of the apices of the conductor at a frusto-conical base portion of the body being larger than the spacing toward an upper truncation portion of the body (Heumann – claim 5 and figs. 1 and 5).
As regarding claim 24, Hakola as modified discloses all of limitation as set forth above.  Hakola as modified discloses the claimed invention except for wherein there are two or more axially interleaved zigzag, sinusoidal or circumferentially spiral conductors.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein there are two or more axially interleaved zigzag, sinusoidal or circumferentially spiral conductors in order to enhance cyclonic separator performance, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere 
As regarding claim 25, Hakola as modified discloses all of limitation as set forth above.  Hakola as modified discloses the claimed invention except for wherein the lead-outs comprise insulated wires passing through apertures through a side wall portion of the casing.  It would have been obvious to one having ordinary skill in art before the effective filing date of the invention was made to provide wherein the lead-outs comprise insulated wires passing through apertures through a side wall portion of the casing in order to enhance cyclonic separator performance, since it was known in the art as shown in Heumann et al (col 4 ln 17-21 and cable 36 inherently has insulated wire).
As regarding claim 26, Hakola as modified discloses all of limitation as set forth above.  Hakola as modified discloses the claimed invention except for wherein the interface is selected from electrical terminals, slip rings and RFID devices adapted to be connected to the monitoring element.  It would have been obvious to one having ordinary skill in art before the effective filing date of the invention was made to provide wherein the interface is selected from electrical terminals, slip rings and RFID devices adapted to be connected to the monitoring element in order to enhance cyclonic separator performance, since it was known in the art as shown in Heumann et al (col 4 ln 17-21 and ohmmeter 40 is monitor element).
Claim 27 is also rejected with similar reasons as stated in claims 14-15, 18 and 21 above.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773